IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-50991
                         Summary Calendar



DAVID M. MOORE,

                                          Plaintiff-Appellant,

versus

CITY OF SAN ANTONIO; ET AL.,

                                          Defendants,

CITY OF SAN ANTONIO,

                                          Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-97-CV-500
                       - - - - - - - - - -

                           July 1, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     David Moore appeals the summary judgment dismissal of his

action against the City of San Antonio (“the City”) for its

alleged violation of both his constitutional right to free speech

and a state whistleblower statute.   Moore contends that the

district court erred in denying his motions for extension of time

to respond to the City’s summary judgment motion.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No.98-50991
                                -2-

     Under Fed. R. Civ. P. 6(b), a court may, under certain

circumstances, extend the period in which an act is required or

allowed to be done.   If an enlargement of time is requested

before the expiration of the original period or a previous

extension thereof, the court may grant the enlargement “for cause

shown.”   Fed. R. Civ. P. 6(b)(1).   However, if a motion for

extension is filed after the expiration of the specified period,

the court may grant the extension only if the failure to act

resulted from “excusable neglect.”    Fed. R. Civ. P. 6(b)(2).

     Moore asserts that he failed to timely file his summary

judgment response because his counsel made the tactical decision

that Moore should refrain from responding to the City’s summary

judgment motion until the district court ruled on the City’s

motion to substitute the cover sheet of its summary judgment

motion.   Because Moore has shown neither cause nor excusable

neglect for the late filing of his summary judgment response, the

district court did not abuse its discretion in denying Moore’s

motions for extension of time.   See Lujan v. National Wildlife

Federation, 497 U.S. 871, 895-97 (1990); Slaughter v. Southern

Talc Co., 919 F.2d 304, 308 (5th Cir. 1990).

     AFFIRMED.